Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the reply filed on 11/17/2021, the Applicant in the reply elected Group I (claims 1-10) with traverse with respected to Group II and without traverse with respect to Group III. However, such election is impermissible, and as such the election of Group I as set forth in the restriction requirement dated 10/21/2021 is regarded as without traverse, and is as such acknowledged. 
Examiner’s Note
The Examiner contacted Mr. Mark Harper and proposed amending claim 1 to include ethanol as the organic solvent but did not hear back from the Applicant. This note is to clarify the record that such proposal is no longer available as per the rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Since claims 2-10 depend on claim 1 and do not remedy this deficiency, they too are rejected as indefinite. 
The term “about” that precedes the claimed ranges in claims 5 and 7-10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would have found not been able to determine the upper and lower limits of the subject matter encompassed by the term about. Is it +/- 1%, 20%, 49%? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alzahrani et al. (Microwave-Hydrothermal Synthesis of Ferric Oxide Doped with Cobalt) in view of Yang et al. (Synthesis of Monodisperse Iron Oxide Nanoparticles without Surfactants).
claims 1-6, Alzahrani teaches a method of preparing Co-Fe2O3 using microwave hydrothermal method, where iron nitrate is dissolved in ethanol at a 1:1 v/v ratio along with cobalt nitrate. The mixture is then stirred, subjected to microwave heating at 160 °C. for 90 minutes, cooled down, centrifuged, washed, and dried. See experiment section. 
Alzahrani is silent regarding the alkaline mineralizing agent. 
Yang teaches two kinds of precipitants to prepare nano iron particles, sodium hydroxide and ammonium hydroxide. See abstract, intro and experimental sections. The addition of the ammonium hydroxide as a precipitant led to controlling the size of the nanoparticles precipitate while the addition of the NaOH improved the magnetic values of the iron-based precipitant. See results and discussion section. As such, it would have been obvious to one of ordinary skill in the art to replace the centrifuging step of Alzahrani with the addition of NaOH and ammonium hydroxide to improve both the size control and the magnetic value of the resulting precipitant. 
Its also noted that NaOH and NH4OH are known precipitants in the art. See, for example, Fernández-Barahona et al. (Microwave-Driven Synthesis of Iron-Oxide Nanoparticles for Molecular Imaging).
It is further noted that the specification appears to focus on the role of the organic solvent as opposed to the alkaline mineralizing agent as its inventive feature. See figures 2-4, for example. 
Still, Alzahrani differs from the claimed invention in that the duration of the microwaving step is outside of the disclosed period. However, the duration of said heating step is a result-effective variable and as such it would have been obvious to determine the optimum or workable range via routine experimentation. See MPEP 2144.05 (II). In this case, the duration effects the amount of heat supplied to the mixture. 
Regarding claims 7-10, Alzahrani teaches that the amount of iron nitrate is 4.05 g and the amount of cobalt nitrate is 2.32 g. Upon simple calculation, the molar ratio between the Co and Fe would either fall within the claimed range, overlap with the claimed range, or is close enough that that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. As such, the claims are rendered obvious over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736